DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. 
The remarks argue on pg. 4 to pg. 5, the following:

    PNG
    media_image1.png
    443
    997
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    544
    879
    media_image2.png
    Greyscale

Applicant’s remarks in this section are respectfully disputed here.  The MPEP states that “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  See MPEP section 2111.03, III.  
	Using this transition term in Claim 1 suggests that the catalyst coating is made-up of just the Pt on a support, a molecular sieve plus anything that is not catalytic.  Anything that would affect the catalyst, especially with respect to its catalytic effectiveness, would be considered something that materially affects the basic and novel characteristics of the claim.  In this case, the presence of copper in the molecular sieve would increase the catalyst’s catalytic characteristics and therefore would contribute and materially affect the basic characteristic of the catalyst coating of Claim 1.
	Although it is agreed that the second molecular sieve (the one in the second coating) contains a metal.  It appears from the specification that the first molecular sieve also contains a metal.  For example para. 7 of this specification in the PG Pub (or pg. 2, para. 4 in the originally filed specification), the disclosure states that the first catalyst contains a molecular sieve and that molecular sieve is exchanged with a metal, such as Cu or Fe.

The bottom of page 5 argues the following features:

    PNG
    media_image3.png
    488
    787
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    40
    277
    media_image4.png
    Greyscale


	As to the argument that the primary Iwamoto reference fails to disclose a layered arrangement or mention oxidizing ammonia, the non-final acknowledged that Iwamoto does not described the claimed layered arrangement and the claim does not specifically describe the ammonia oxidizing function of the catalyst but an ammonia storing function.  This feature was treated by describe this known function in the Konrad reference. 

	Next, the remarks on page 6 argues the following:

    PNG
    media_image5.png
    460
    785
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    510
    805
    media_image6.png
    Greyscale


	Applicant’s arguments are respectfully disputed.  It was respectfully argued in the non-final that SCR catalysts and ammonia storage materials are known to be layered with each other.  Konrad explains that ammonia storage materials typically have Pt on an inorganic material and combined with a zeolite (which meets the first material of the claim and of Trukhan.  

	As to the hypothetical arrangement of the Iwamoto reference.  Claim 1 itself does not specify which layer is below and which layer is above.  Claim 7 however does describe this.  Claim 7 was respectfully treated using the Gilbert reference, which describes that SCR catalysts and AMOX catalyst can have a number of different types of arrangements (see Fig. 1-7 of Gilbert which shows various different configurations for SCR and AMOX layers).

	As to the second argument, it is respectfully argued that the intent of each catalyst is not specified in the Iwamoto reference, but Konrad explains that catalysts containing Pt, an inorganic support and a zeolite are known to be ammonia storing materials.

The remarks on page 7 argue the following:


    PNG
    media_image7.png
    575
    816
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    439
    793
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    603
    838
    media_image9.png
    Greyscale


	Applicant’s remarks are respectfully disputed.  As mentioned above, the specification of this application states that the first molecular sieve also contains a metal.  For example para. 7 of this specification in the PG Pub (or pg. 2, para. 4 in the originally filed specification), the disclosure states that the first catalyst contains a molecular sieve and that molecular sieve is exchanged with a metal, such as Cu or Fe.
	Nonetheless, it is respectfully argued that the catalyst of Liu does meet the claimed features.  The zeolite, precious metal and base metal layer meets the first catalyst of this claim.  This layer has ammonia oxidizing function and is then layered onto an SCR.

Claim Interpretation

Claim 1 has added the features “consisting essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 14, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been limited to the feature “consisting essentially of”, which has been further defined as including claim features that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  It is presumed that this includes catalytic metals, such as Cu, which is described as a base metal in the Liu reference.  The specification however states that their molecular sieve can be modified by ion-exchange with Cu (see Pre-Grant Publication of this Specification, para. 67 and 81).  Therefore, this new limitation is new matter and not supported by the current disclosure of this application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (JP 11244664) and in view of Trukhan (US Pub.: 2015/0367336) and in view of Konrad (US Pat.: 6176079).
Iwamoto describes a catalyst composition that includes a first catalyst made up of zeolite and Pt supported by alumina (abstract).  And then combined with a second catalyst that is a zeolite that is ion-exchanged with silver (abstract).  The two are used to reduce NOx gases from engine exhaust (abstract).  The second catalyst is modified with a reducing agent (abstract).  This can make this second catalyst an SCR because it is designed to reduce NOx. 
Iwamoto does not specifically state that the latter catalyst is an SCR or that the two catalysts are coated.
	Trukhan describes an SCR catalyst system used to reduce nitrogen oxides in an exhaust gas stream (para. 2).  Trukhan explains that the SCR can be made up of a zeolite (para. 17, 18) and then modified with a metal, such as Ag (para. 20).  Therefore the same composition described in Iwamoto (the second catalyst) would be considered to have the same function.  As to the layered feature, Trukhan describes that in one embodiment, the SCR and an ammonia storage material can have a layered arrangement with each other (para. 192).  
	Konrad explains that a zeolite, modified by an inorganic material, such as alumina and then another material, such as Pt has ammonia adsorbing capabilities.  
	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to layer the first and second catalyst of Iwamoto, as taught by Trukhan because Trukhan describes layering an ammonia storage material with an SCR and Konrad explains that an ammonia storage material has the same and overlapping compositions as the first catalyst in Iwamoto.

	As to Claim 2, Trukhan explains that the SCR can include a zeolite modified with either Ag or Cu or Fe (para. 20).

	As to Claim 4, Trukhan explains that their sieve can have a CHA structure (para. 16).  

	As to Claim 10, Trukhan teaches that the layers do not overlap (see Fig. 2, layers 210 and 220).
	As to claim 14, Trukhan shows that the catalysts are deposited on a substrate (see Fig. 2). 

	As to Claim 15, Trukhan teaches that the substrate of the catalyst can be positioned on a cordierite (para. 200). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto, Trukhan and Konrad as applied to claim 1 above, and further in view of Hossain (US Pub.: 2017/0233312).
Hossain explains that when alumina is modified with a metal, such as lanthanum, it minimizes the possibility of high temperature alumina phase transition and affords better thermal stability of the catalyst (para. 14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alumina of Iwamoto, Trukhan and Konrad with La, as taught by Konrad because Hossain explains that adding La to alumina improves the support’s thermal stability.

Claims 1, 2, 4, 5, 10, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub.: 2009/0087367).
Claim 1 has added the features “consisting essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  
The specification states that their molecular sieve can be modified by Cu and Fe (see Pre-Grant Publication of this Specification, para. 67 and 81).  Since the current disclosure includes Cu in the sieve, it is presumed that the Cu in the sieve is not considered to materially affect the basic and novel characteristics of the claimed invention.
As to Claims 1, 10, 11 and 14, Liu describes an ammonia oxidation catalyst that can be zone coated with an SCR on the same substrate (para. 53) and comprises a zeolite, a precious metal and a base metal (para. 53). The Precious metal can be Pt (para. 57) and added to the zeolite (para. 60).  This can be considered to meet the “on the molecular sieve” in claim 11.
As to the molecular sieve not comprising a metal exchanged molecular sieve, Liu explains that the zeolite can be modified with a base metal, such as Cu (para. 56).  One method of modifying the sieve is by incipient wetness instead of ion-exchange (para. 60).
As to the catalyst “for both NOx removal by SCR and for selective ammonia conversion to nitrogen”, this is intended use.  Therefore, the same compound used the same way would have the same function.
	As to the feature: “and functions as an ammonia-storage component”, although Liu does not specifically state how the molecular sieve itself functions (without the other catalytic components), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same functionalities.

	As to Claim 2, Liu explains that the zeolite can be modified with a base metal, such as Cu (para. 56).

	As to Claim 4, Liu teaches that the zeolite can be one of those listed in para. 55, such as Beta, CHA, etc (para. 55).

As to Claim 5, Liu teaches that the Pt in the catalyst can be from 0.1 to 100 g/ft3 (para. 57).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 15, Liu teaches that the substrate can be a honeycomb shape with a plurality of fine, parallel gas flow passages extending therethrough (para. 62).  This can be considered a filter.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Hibara (JP 2006289211), English Abstract.
Liu describes a support, but does not describe the components of the support.
Hibara describes an ammonia oxidation catalyst that (4) contains a support containing a silica-alumina complex oxide (novelty) used for ammonia removal by oxidation (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ silica-alumina in the support, as taught by Hibara for use with the catalyst of Liu because employing these components when used with AMOX catalysts are known to be effective in facilitating these reactions.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Phillips (US Pub.: 2012/0186229).
Phillips describes an SCR catalyst that includes a molecular sieve which is loaded onto the substrate from an amount of 0.5 to 2.5 g/inch3 (para. 48).  The SCR catalyst can include an oxidation catalyst (para. 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include zeolite in an amount of 0.5 to 2.5 g/inch3, as taught by Phillips for use with Liu because this concentration of sieve is known to be effective for use in treating NOx gas when using a combined SCR and oxidation catalyst. 

Claims 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and in view of Gilbert (US Pub.: 2016/0367941).
Liu does not describe the structures described in Claims 7, 8 and 9.
Gilbert describes a zoned exhaust system (title).  The system of Gilbert describes many different possible configurations to pair an SCR and ammonia oxidation catalyst (AMOX) (see Figures 1-7).  In one example, the SCR can be separated (see Fig. 3, where SCR1 is upstream and the AMOX is downstream).   In one alternative embodiment, Gilbert shows that the SCR may be upstream and the AMOX can be downstream (Fig. 5) (for claim 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 5, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

As to Claim 8, Gilbert teaches that in Fig. 8, SCR 1 or 2 may full overlap the AMOX, which means that the AMOX also fully overlaps the SCR 1 or 2 (Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 8, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

As to Claim 9, Gilbert explains that in an alternate embodiment, the SCR1 only partly overlaps the AMOX (see Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the SCR and AMOX in the configuration shown in Fig. 1-7, particularly, Fig. 5, as taught by Gilbert for use with Liu because any of these configurations are known to be effective for use in reducing NOx in an exhaust gas stream.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

November 24, 2021